DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The relevant prior art discloses an arrangement for a machine for breaking eggs and separating egg yolk and egg white, which are known, such as Pellegrinelli (US 5,085,139). 

Pellegrinelli shows a machine which performs an egg breaking cycle through separation of the egg yolk and the egg white, as well as the disposal of the egg shells (See figures 1, 7-9), the machine further comprising a cutting device ( figure 10; 96, 75, inter alia) with a fixing support (60) which has a shaft equipped with a coupling spring ( 61, 60 figure 11 shows spring thereon) and an articulating cover equipped with an arm (92, inter alia, figure 11)
Pellegrinelli does not use the arrangement of a fixing support includes a side rod equipped with a bearing; and the details thereof… “at the rear, the fixing support has a longitudinal screw that includes a set of washers interspersed by two rectangular supports equipped with limiters; a coupling spring located rear to the set of washers and the rectangular supports; wherein the limiters of the rectangular supports are able to receive the legs of the coupling springs.” Pellegrinelli uses instead a different specific mechanism  able to provide a retractable mechanism, that is the opening and closing with automatic return of the rectangular supports; the use of the “Archimedean screw 191” coupled to a driving mechanism that operates and coordinates the cracking and opening of the eggs. Although it is seen to be different, the substitution of one known driving force mechanism, such as an Archimedean screw with another, such as a cam follower, which is used in the present invention would have been prima facie obvious, the use of the specific nature of the screw, and setting, and washer and the like is not seen to be specifically motivated and rendered obvious, in light of the narrow scope set forth in the rest of the claim of the present application.  
Similarly, it is noted that adapting a device to run on a specific rotary speed with gearmotor is known in the art, and therefore the “adapted with a connecting rod, whereas the rotary carousel is sufficiently capable of spinning at an "X" RPM through kinetic energy from a gearmotor composed of an electric motor,” is not particularly setting apart the present invention, it does act as a limit on the scope of the invention. Further, Pellegrinelli uses the cutting device to create a breaking cycle of dumping of egg yolk and egg white; dumping of the egg shell; separation of the egg yolk and the egg white. 
However, Pellegrinelli eggs are able to be accommodated on the conveyor belt configured to make a continuous movement at 360 (See figure 5), so that the accommodated eggs are poured into the edges of the cutting device, a convex support located above the bearing housing (see figure 6, the classic egg support conveyor, similar to that claimed); bearings provided on rods (14, 16, figure 6, inter alia); 
As noted above, the bearings claimed here are different than those provided in Pellegrinelli, as arched supports in a profile shape are capable of causing the bearings to be compressed is the mechanism used in lieu of the Archimedean screw and associated followers. Pellegrinelli shows the set of knives are also capable of being opened by pouring the egg yolk with the egg white into a convex tray (as in figure 7, 8, 9) where the egg falls into 146. However,  there is no further comprising a second convex support located at the rear of the structure, capable of causing the egg shell to be poured into a convex tray (Rather, the shell of Pellegrinelli falls into the Archimedean screw—figure 11 and is cleared by that mechanism). 
Another major difference between Pellegrinelli and the current application is the use of the different separation mechanism for the yolk and white separation. IN Pellegrinelli, the use is of individual separators (such as 146) which is divergent from the claimed “compartment is connected to a second tapered compartment provided with a side open slit able to carry out the passage of the egg yolk directly to any container, while the clear runs down the side open slit, going to any other container.
The use of sprockets, gearing and bearings is known to be obvious in the art, as seen generally in figure 9 of Pellegrinelli. 
However, specific welded worm thread screwed on supports that are also fixed on longitudinal crossbeams are not seen in particular.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724